ORDER
PER CURIAM
Bruce Huelskamp appeals the trial court’s judgment in favor of his former business partners, Darrell Hackmann and Robert Woodsmall, in this dispute arising from Huelskamp’s withdrawal from their jointly-owned company, Alliance Tax and Accounting Services, LLC. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).